ORDER DENYING APPEAL
Appellant Ashley Flynn filed a timely Petition for Review of a Custody Order dated and filed October 27, 2014, Honorable Marvin Youpee, Jr., presiding. The Order was made in accordance with a Fact Finding Hearing pursuant to Fort Peck Tribes Comprehensive Code of Justice, (“GCOJ”), Title 10, Chapter 3. The parties represented themselves at the October 27, 2014 hearing.
After review of the file and the various custodial hearings and orders therein, we conclude that the October 27, 2014 Order was made in the best interest of the minor children and we find no factual or legal basis for further review. The issues brought up by Appellant are more properly addressed in a trial court setting by appropriate motion.
The jurisdiction of the Court of Appeals is extended to review determinations of the Tribal Court on matters of law, but we shall not set aside factual determinations supported by substantial evidence, Title II CCOJ, Chapter 2, Sec. 202.
We therefore ORDER AS FOLLOWS:
The Appeal is denied and the Judgment of the Tribal Court affirmed.